Title: From George Washington to E. Westerlo, 28 June 1782
From: Washington, George
To: Westerlo, E.


                  
                     Gentlemen
                     Albany 28th June 1782
                  
                  I am extreamly happy in this opportunity of blending my public
                     duty with my private satisfaction, by paying a due attention to the Frontiers
                     & advanced Posts of this State, and at the same time visiting this
                     antient & respectable City of Albany.
                  While I consider the approbation of the Wise & the
                     Virtuous as the highest possible reward for my services, I beg you will be
                     assured, Gentlemen, that I now experience the most sensible pleasure from the
                     favorable sentiments you are pleased to express of my Conduct.
                  Your benevolent wishes & fervent prayers for my personal
                     wellfare & felicity, demand all my gratitude. May the preservation of
                     your civil & religious Liberties still be the care of an indulgent
                     Providence; and may the rapid increase & universal extension of
                     knowledge virtue & true Religion be the consequence of a speedy
                     & honorable Peace. I am Gentlemen, with .
                  
               